DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 7, “said pulsed magnetic field,” should be –said pulsed magnetic field, and --.
In claim 1, line 13, “is configured” should be –being configured--.
In claim 1, line 13, “said luminous signal” should be –said luminous signal, and--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said pulsed magnetic field” in lines 7 and 15. It is not clear which pulsed magnetic field is being referred to lines 3-4 of claim 1 state the presence of more than one pulsed magnetic field. 
Claim 1 recites the limitation “said plate” in line 14. It is not clear which plate is being referred to as there can be more than one.
Claims 2-11 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the limitation “said conductive filament” in line 2. It is not clear which filament is being referred to as there can be more than one.
Claim 2 recites the limitation "the passage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “inside it” in line 3. It is not clear what “it” references.
Claim 4 recites the limitation “said pulsed magnetic field” in line 4. It is not clear which pulsed magnetic field is being referred to as lines 3-4 of claim 1 state the presence of more than one pulsed magnetic field.
Claim 5 recites the limitation “said current generator” in line 2. It is not clear what generator is being references as there can be more than one.
Claim 5 recites the limitation "said pulsed current" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “auricular type diffuser” in line 2. Usage of the word “type” makes the claim unclear.   
Claim 7 recites “a use” which is indefinite. There are no transitional phrases present in the claim and the use does not recite any active, positive process steps that delimit how the use is actually practiced (MPEP 2173.05). 
Claim 7 is unclear because it cannot be determined how one would treat the list of things recited in the claim.
Claim 7 recites the limitation "the treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “said current generator” in line 1. It is not clear what generator is being references as there can be more than one.
Claim 11 recites the limitation “auricular type diffuser” in line 1. Usage of the word “type” makes the claim unclear.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a use” does not claim a process, machine, manufacture, or composition of matter (MPEP 2173.05).

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the 101 rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 1, the closest prior art found was US 6,443,978 (Zharov) and US 2005/0182287 (Becker), which discloses the use of light therapy with pulsed electromagnetic fields. However the art fails to disclose two diffusers that face each other and generate pulsed magnetic fields in opposition to each other where each diffuser has the following components:
a first emitter configured to emit a pulsed magnetic field;
at least one current generator; and
a second emitter configured to generate at least one luminous signal and comprising at least one source configured to emit the at least one luminous signal and at least one plate defining a diffusion surface where said diffusion surface is configured to diffuse said luminous signal, wherein said at least one plate is interposed between the first emitter and the object to be treated with the pulsed magnetic field 
 Claims 2-11 are dependent on allowable matter from claim 1 and would be allowable once the 112 and 101 rejections are overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791